Mr. Justice Dickey delivered the opinion of the Court: The majority of the court are of opinion that the judgment of the circuit court is right. The case turns on the construction of the deed of John F. Cottingham to Patterson, made on the 16th day of March, 1869. If the land in dispute passed to Patterson by that deed the defendant must prevail. That deed was made before the deed to Rice, and was recorded before the deed to Bice was recorded, and when Bice’s deed was made Patterson was in. actual open possession under his deed. The case then stands as it would stand had John F. Cottingham never made any conveyance except that to Patterson, and were he the plaintiff- in this action. The description in his deed to Patterson says expressly that the line between that part of the east half of the south-east quarter which he conveys and the balance is the hedge. It is true he calls it “half (J) acre.” This may, under the description, be equivocal; but the rule is, that a deed must be construed most strongly against the grantor. It is' also a rule that where land is described in a deed by monuments and quantity, and upon a survey they are not harmonious, the quantity must yield to the monuments. ' In fact, of all the indicia by which the boundaries of land are to be ascertained that of quantity is held perhaps the least reliable. Quantity yields to course and distance, course and distance to monuments. The judgment must be affirmed. Judgment affirmed.